DETAILED ACTION
This office action is in response to applicant’s filing dated October 5, 2021.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 19-36 is/are pending in the instant application.  Acknowledgement is made of Applicant's amendments filed October 5, 2021.  Acknowledgement is made of Applicant's amendment of claim 21.  Claims 1-18 were previously canceled.
 
Election/Restrictions
Applicant’s election without traverse of Chemical Formula 4 (WCI-1031):

    PNG
    media_image1.png
    204
    489
    media_image1.png
    Greyscale

as the elected compound of Chemical Formula (1) species and dermatitis as the elected inflammatory disease species in the reply filed on October 5, 2020 is acknowledged.
s 27 and 35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 5, 2020.
Claims 19-26, 28-34, and 36 are presently under examination as they relate to the elected species:
Chemical Formula 4 (WCI-1031):

    PNG
    media_image1.png
    204
    489
    media_image1.png
    Greyscale

and dermatitis.

Priority
The present application is a 371 of PCT/KR2019/000482 filed on January 11, 2019, which claims benefit of REPUBLIC OF KOREA 10-2018-0011046 filed on January 30, 2018.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 30, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
Acknowledgement is made of Applicant's drawings received on July 30, 2020.  These drawings are accepted.

Claim Rejections - 35 USC § 112(b)
Indefinite
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 19 and 30 are directed to a method of treating an inflammatory disease comprising administering a compound of Chemical Formula 1:

    PNG
    media_image2.png
    298
    603
    media_image2.png
    Greyscale

1 represents C1 to C4 alkyl or -(CH2)m(C=0)OR2, and R2 represents C1 to C4 alkyl, and m is 0, 1, 2 or 3.
Claims 20 and 31, which depend from claims 19 and 30, respectively, recite:
“wherein R1 is methyl, and R2 is methyl or ethyl.
It is not clear how a compound of Chemical Formula 1 can comprise both R1 is methyl, and R2 is methyl or ethyl. The Examiner notes that when R1 is methyl, R1 cannot be -(CH2)m(C=0)OR2, and thus would not contain an R2.  Thus, it is not clear what compounds fall within the metes and bounds of the claims.
	In the interest of compact prosecution and for the purpose of applying art, the limitations of claims 19 and 30 have been construed as alternative embodiments (“wherein R1 is methyl or R2 is methyl or ethyl.


Claim Rejections - 35 USC § 112(a)
Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 19-22, 25, 26, 28-32, and 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating dermatitis comprising administering WCI-1004, WCI-1015, and WCI-1031 and a method for treating skin cancer, uterine cervical cancer, rectal cancer, prostate cancer, breast cancer, lung cancer, stomach cancer, liver cancer, leukemia, brain cancer, and glioma comprising administering WCI-1004, does not reasonably provide enablement for a method of treating or preventing any inflammatory disease comprising any compound off Chemical formula 1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. This is a scope of enablement rejection.
To be enabling, the specification of the patent application must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.   In re Wright, 999 F.2d 1557, 1561 (Fd. Cir. 1993). Explaining what is meant by "undue experimentation," the Federal Circuit has stated that: 
The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is "undue", not "experimentation". 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (Bd. Apls. 1986) at 547 the court recited eight factors:
1- the quantity of experimentation necessary,

3- the presence or absence of working examples,
4- the nature of the invention,
5- the state of the prior art,
6- the relative skill of those in the art,
7- the predictability of the art, and
8- the breadth of the claims
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved.  In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970).  Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:
1.	The nature of the invention, state and predictability of the art, and relative skill of those in the art
The invention relates to a method for preventing or treating any inflammatory disease comprising administering to a subject in need thereof an effective amount of a compound represented by Chemical Formula 1.  
The relative skill of those in the art is high, generally that of a D.V.M. or Ph.D.  The artisan using Applicant’s invention would generally be a veterinarian with a V.M.D. degree and several years of experience.
The factor is outweighed, however, by the unpredictable nature of the art.  It is well established that “the scope of enablement varies with the degree of unpredictability of the factors involved” and physiological activity is considered to be an unpredictable factor.   See In re Fisher, 166 USPQ 18, at 24 (In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved); Nationwide Chemical Corporation, et. al. v. Wright, et. al., 192 USPQ 95 (one skilled in chemical and biological arts cannot always reasonably predict how different chemical compounds and elements might behave under varying circumstances); Ex parte Sudilovsky 21 USPQ2d 1702 (Applicant’s invention concerns pharmaceutical activity.  Because there is no evidence of record of analogous activity for similar compounds, the art is relatively unpredictable); In re Wright 27 USPQ2d 1510 (the physiological activity of RNA viruses was sufficiently unpredictable that success in developing specific avian vaccine was uncertain).  As illustrative of the state of the art, the examiner cites Freire et al (Periodontol 2000, 2013; 63(1):149-164) and Tabas et al (Science, 2013; 339(6116):166-172).  
Freire, cited for evidentiary purposes, teaches inflammation is an essential mechanism in human health and disease (page 149, 1st paragraph); inflammation is initiated as a protective response to challenges or foreign bodies, or injury, experienced by host tissues.  Thus, by broadest reasonable interpretation any injury or disease is a disease associated with an inflammatory response and thus would read on inflammatory disease.  
Tabas, cited for evidentiary purposes,  teaches a number of widespread and devastating chronic diseases, including atherosclerosis, type 2 diabetes, and Alzheimer’s disease, have a pathophysiologically important inflammatory component; in these diseases, the precise identity of the inflammatory stimulus is often unknown and, if known, is difficult to remove; although there has been success with anti-inflammatory therapy in chronic diseases triggered by primary inflammation dysregulation or autoimmunity, there are considerable limitations; in particular, 
These articles plainly demonstrate that the art of developing and testing drugs, particularly for use in treating any inflammatory conditions, is extremely unpredictable.  

2.	The breadth of the claims
Claims 19-22, 25, 26, 28-32, and 36 are very broad in terms of the type of diseases being treated: all types of inflammatory diseases are claimed to be prevented or treated with any compound of Chemical Formula 1.  

3.	The amount of direction or guidance provided and the presence or absence of working examples
The specification provides examples wherein Compounds WCI-1004, WCI-1015, and WCI-1031 were administered in mice wherein dermatitis was induced (see Examples 1-8). However, the specification does not provide any data that shows that any compound of Chemical Formula 1 is useful for treating any inflammatory condition, other than dermatitis.  The Examiner notes that Kim et al (US 2015/0182502) establishes that WCI-1004 is useful for treating skin cancer (see Example 8, [0153-0166]), uterine cervical cancer, rectal cancer, prostate cancer, breast cancer, lung cancer, stomach cancer, liver cancer, leukemia, brain cancer, and glioma comprising administering WCI-1004 (see Table 2).

The quantity of experimentation necessary
Because of the known unpredictability of the art (as discussed supra) and in the absence of experimental evidence commensurate in scope with the claims, the skilled artisan would not accept that the disclosed compounds of Chemical Formula 1 could be predictably used as prevention or treatment for all inflammatory disease other than dermatitis, skin cancer, uterine cervical cancer, rectal cancer, prostate cancer, breast cancer, lung cancer, stomach cancer, liver cancer, leukemia, brain cancer, and glioma comprising administering WCI-1004.   
Determining if a particular diet will treat any particular disease state would require formulation into a dosage form, and subjecting into clinical trials or to testing in an assay known to correlate to clinical efficacy of such treatment.  This is undue experimentation given the limited guidance and direction provided by Applicants.
Accordingly, the inventions of claims 19-22, 25, 26, 28-32, and 36 do not comply with the scope of enablement requirement of 35 U.S.C 112, first paragraph, since to practice the claimed invention a person of ordinary skill in the art would have to engage in undue experimentation with no assurance of success. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19-21, 25, 26, 28-32, and 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (US 2015/0182502 A1, cited in a previous Office Action).
While the examination has not been expanded beyond the elected species: WCI-1031 (as the Compound of Chemical Formula 1 species) or dermatitis (as the inflammatory disease species), the following rejection is made to further prosecution with regards to the claims which read on the elected species, and that are being anticipated by the prior art Kim (US 2015/0182502 A1) with regard to the broader genus of “Compound of Chemical Formula 1” and “inflammatory disease”.
	Regarding claims 19-21 and 30-32, Kim teaches a method of treating cancer comprising the step of administering a pharmaceutically effective dose of compound of Formula 1 (claim 9); wherein a compound of Formula 1 is ethyl (2-methyl-3-{(E)-[(naphtho[2,1-b]furan-2-ylcarbonyl)hydrazono]methyl}-1H-indole-1-yl)acetate, hereinafter referred to as WCI-1004 (claim 2):

    PNG
    media_image3.png
    209
    550
    media_image3.png
    Greyscale

Kim further teaches the administration of WCI-1004 has a significant anti-cancer activity in mice with skin cancer [0062].  Thus, Kim teaches a method of treating skin cancer comprising administering WCI-1004.  Moreover, Kim teaches the composition of the present invention is administered at the pharmaceutically effective dose; the term “pharmaceutically effective dose” herein indicates the amount enough to treat the disease with applicable, reasonable or risky concentration; the dose can be determined by considering many factors such as the type of inflammatory disease [0070].  Thus, Kim teaches administering the composition to treat an inflammatory disease.  Moreover, cancer reads on an inflammatory disease as evidenced by Diakos et al (Lancet Oncol, 2014; 15:e493-503, cited in a previous Office Action), which teaches inflammation is a recognized hallmark of cancer that substantially contributes to the development and progression of malignancies (abstract).  Thus, skin cancer reads on skin inflammation.
	
Regarding claims 25, 26, 28, and 36, the wherein limitations of these claims, are considered to simply express the intended result of a process step positively recited, which is not given patentable weight (See MPEP 2111.04: [T]he court noted (quoting Minton v. Nat'lAss'n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQgd 1614, 1690 (Fed. Cir. 2003)) that a "'whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.'" Hoffer v. Microsoft Corp., 405 F.3d 1396, 1399, 74 USPQgd 1481, 1483 (Fed. Cir. 2005).).  In the instant case, suppressing an expression of inflammatory cytokines, IL-2, IL-3, or IL-13 (instant claims 25 and 26) or inhibiting epidermal hyperplasia (instant claims 28 and 36) is simply the intended result of the process step positively recited (administration of WCI-1004 to treat a skin inflammatory disease).

Regarding claim 29, Kim teaches the composition can be administered orally or parenterally [0068] and parenteral administration includes skin external administration [0069], which reads on transdermally.
Thus, the teachings of Kim anticipate the method of claims 19-21, 25, 26, 28-32, and 36.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19-26, 28-34, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burns et al (US 8,084,456 B2) in view of Kim et al (US 2015/0182502 A1, cited in a previous Office Action).
Regarding claims 19-24 and 30-34, Burns teaches a method of treating a hyperproliferation-related disease state or disorder in a subject using a compound of formula 
Burns does not teach the tubulin inhibitor is a compound of instantly claimed Chemical Formula 1.  
However, Kim teaches ethyl (2-methyl-3{(E)-[(naphtho [2,1-b] furan-2-ylcarbonyl)hydrazono]methyl}-1H-indole-1-yl)acetate, hereinafter referred to as WCI-1004, induces apoptosis by inhibiting tubulin polymerization in the course of mitosis (abstract).  Thus, Kim taches WCI-1004 is a tubulin inhibitor.
Since Burns teaches a method of treating atopic dermatitis with a tubulin inhibitor, and since Kim teaches that WCI-1004 is a tubulin inhibitor, at the time of the invention it would have been prima facie obvious for a person of ordinary skill in the art to substitute one functional equivalence (any tubulin inhibitor) for another (WCI-1004) with an expectation of success, since the prior art establishes that both function in similar manner. 
2.  MPEP 2144.09 states:
A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979).  Compounds which are homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).

Regarding claims 25, 26, 28, and 36, the wherein limitations of these claims, are considered to simply express the intended result of a process step positively recited, which is not given patentable weight (See MPEP 2111.04: [T]he court noted (quoting Minton v. Nat'lAss'n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQgd 1614, 1690 (Fed. Cir. 2003)) that a "'whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.'" Hoffer v. Microsoft Corp., 405 F.3d 1396, 1399, 74 USPQgd 1481, 1483 (Fed. Cir. 2005).).  In the instant case, suppressing an expression of inflammatory cytokines, IL-2, IL-3, or IL-13 (instant claims 25 and 26) or inhibiting instant claims 28 and 36) is simply the intended result of the process step positively recited (administration of WCI-1004 to treat a skin inflammatory disease).
Taken together, all this would result in the practice of the method of claims 19-26, 28, 30-34, and 36 with a reasonable expectation of success.

Regarding claim 29, Burns teaches the compounds may be administered orally or topically (col 11, lines 29-36).  Moreover, Kim teaches the composition can be administered orally or parenterally [0068] and parenteral administration includes skin external administration [0069], which reads on transdermally.  It would have been prima facie obvious to one of ordinary skill in the art to administer WCI-1004 or homologs thereof orally or transdermally to treat dermatitis in view of the teachings of the cited art.
Taken together, all this would result in the practice of the method of claim 29 with a reasonable expectation of success.

Conclusion
Claims 19-26, 28-34, and 36 are rejected.
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rayna Rodriguez/             Examiner, Art Unit 1628